DETAILED ACTION

Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The replacement drawing sheets filed 3/16/22 have been approved by the examiner and entered into the record.  The objections to the drawings of 1/18/22 have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Note the discussion of the prior art in the correspondence of 1/18/22 (Non-Final First Action).
Prior art fails to show or suggest the claimed elements and limitations of the illumination device for a bicycle wheel including a holder comprising a power pack having a wire with light sources, flexible button cap, housing and circuit board with a switch, an adapter body having an internal body to receive the plurality of light sources and an attachment cavity including a clip, as recited in independent claim 31.
Prior art fails to show or suggest the claimed elements, limitations and steps of the method for illuminating a bicycle wheel including a holder comprising a power pack having a wire with light sources, flexible button cap, housing and circuit board with a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/Primary Examiner, Art Unit 2875